Case 0:20-cv-60416-AMC Document 97-31 Entered on FLSD Docket 07/09/2021 Page 1 of 8




                    EXHIBIT 31
      Case 0:20-cv-60416-AMC Document 97-31 Entered on FLSD Docket 07/09/2021 Page 2 of 8
 From:                        Ross Adams </O=EXCHANGELABS/OU=EXCHANGE ADMINISTRATIVE GROUP
                              (FYDI BOHF23SPDLT)/CN=RECI P1 ENTS/CN=M I    CROSOFT. ONM ICROSOFT.COM-55760-ROSS
                              ADAMS>
 To:                          Brian Wilcox
 Sent:                        10/17/2019 5:50:49 PM
 Subject:                     Fwd: Phish Campaign using IP Evasion ([EVASION] Phishing URL redirects to clean site on
                                                                                   -




                              detonation.)




Iadded you to this thread but Ithink we need to follow up with Swaroopa on the proxify work during mail flow.

Regards,
Ross.
Sent by    c)..tI.o.....IN4
From: Ross Adams <Ross.Adams@microsoft.com>
Sent: Thursday, October 17, 2019 10:49:51 AM
To: Abhijeet Hatekar (MSTIC) <Abhijeet.Hatekar@microsoft.com>; Ladha Mohan
<Ladha.Mohan@microsoft.com>; Brian Wilcox <brwilcox@microsoft.com>
Cc: Swaroopa Gollapalli <Swaroopa.Gollapalli@microsoft.com>
Subject: Re: Phish Campaign using IP Evasion ([EVASION]           -       Phishing URL redirects to clean site on detonation.)


Adding Brian.

Regards,
Ross.
         ..... c..Ji'.
Sent by U.           ..IN4

From: Abhijeet Hatekar (M STIC) <Abhijeet.Hatekar@microsoft.com>
Sent: Thursday, October 17, 2019 10:42:11 AM
To: Ladha Mohan <Ladha.Mohan@microsoft.com>
Cc: Ross Adams <Ross.Adams@microsoft.com>; Swaroopa Gollapalli <Swaroopa.Gollapalli@microsoft.com>
Subject: RE: Phish Campaign using IP Evasion ([EVASION]               -   Phishing URL redirects to clean site on detonation.)


Hey Ladha,


This particular issue is causing lot of churn on our side. Per our contract with EOP, currently we don't detect Uris
using any form of static analysis and provide verdict only when we see the phishing page. We are hoping Antispam
team can help consume the regular expression my analyst has identified to detect and block such Uris before
coming to Sonar.


We need to make progress on this customer impacting issue. If email is not the right medium to engage your team,
please share the process where we can get timely response.



Regards,
Abhie


From: Adel Khaldi <Adel.Khaldi@microsoft.com>
Sent: Thursday, October 17, 2019 9:03 AM
To: Abhijeet Hatekar (M STI C) <Abhijeet.Hatekar@microsoft.com>; Patrick Estavillo <pestavil@microsoft.com>;
James Patrick Dee <James.Dee@microsoft.com>; John Banes <jobane@microsoft.com>; Scott Miller (MSRC)
<Scott.Miller@microsoft.com>; Samir Patil <sampatil@microsoft.com>; Ladha Mohan
<Ladha.Mohan@microsoft.com>



CONFIDENTIAL         -   ATTORNEYS EYES ONLY                                                                  MSFT_T0C00129545
      Case 0:20-cv-60416-AMC Document 97-31 Entered on FLSD Docket 07/09/2021 Page 3 of 8
Cc: Sonar Detonation and Detections Team (D2) <swid2@microsoft.com>; MSTIC Research and Response
Team (R2) <msticr2@microsoft.com>
Subject: RE: Phish Campaign using IP Evasion ([EVASION] Phishing URL redirects to clean site on detonation.)
                                                                                  -




Any update on this (Sarnr Path and .A, 1.....adha Mohan?
Someone else maybe?
On my side, I've shared with @Scott Mil l
                                        er (MSRC) last 7days domains + IPs of this campaign that turned out to
be 100% Microsoft Azure IPs. The hope here is to:
   1. Take down the server/subscription if possible (free trial for example)
   2. Get the data from the server.



From: Abhijeet Hatekar (MSTIC) <A.bhUeet.Hatekar@rncrosoft.corn>
Sent: 10 October 2019 18:56
To: Adel Khaldi <A.LeL!K......@rncrosoft.corn>; Patrick Estavillo <p ..s.   ..vH@, rncrosoft.corn>; James Patrick Dee
     ...s.Dee@rncrosoft..corn>; John Banes <jobanerncrosoft..corn>; Scott Miller (MSRC)
<S ..:LM........[@rncrosoft..corn>; Samir Patil <S sn p..t1t@rncrosoft..corn>; Ladha Mohan
<[....adha.,MohanCärncrosoft.,corn>
Cc: Sonar Detonation and Detections Team (D2) <swiLd.2@, rncrosoft.,corn>; MSTIC Research and Response
Team (R2) <rn.Lc.[2@rncrosoft..corn>
Subject: RE: Phish Campaign using IP Evasion ([EVASION] Phishing URL redirects to clean site on detonation.)
                                                                                  -




Adding       Sarnr Path and          L..adha Mohan

Please go through below email where blocks using Antispam rules can definitely help protect our customers.

Regards,
Abhie


From: Adel Khaldi <AdeL Kha drncrosoft.. corn>
Sent: Thursday, October 10, 2019 10:48 AM
To: Patrick Estavillo <p.it@rncrosoft.corn>; James Patrick Dee <J.........e @rncrosoit.corn>; Abhijeet
Hatekar (MSTIC) <Ati.ie ..t.J1:ia.
                                 te.a.r@rncrosoft.corn>; John Banes <jobaneDrncrosoft.corn>; Scott Miller
(MSRC) <S c.p. :LM...Her@rncrosoit.corn>
Cc: Sonar Detonation and Detections Team (D2) <S wiLd.   2ärncrosoft.,corn>; MSTIC Research and Response
Team (R2) <rn.Lc.[2@rncrosoft.corn>
Subject: RE: Phish Campaign using IP Evasion ([EVASION] Phishing URL redirects to clean site on detonation.)
                                                                                  -




@Abheet Hatekar (MST I     C), is there an effective way for contacting antispam team for URL filtering based on
regexes?
I've attached apython script that generates the regexes to match on the phishing domains, and a lok+ list of bad
domains belonging to that campaign.
The python's list output should be:
Built regexes:

                                             maul main imessagei mobilel msn\\.coml mywebi-
fowl onli nel outlooki readi readerl securel secureel sesidiwebiwebloadi webmaillwebsite)){O,5}\\.
(in boxiloadiloadingi mail imailchki messagei mobilel msgionhinei previewl readi route-owalsecurelserverlservicelviewlweb){1 ,3}([a-z]{3,4})
\\..(hOs I.JpniLn .
A (eduyv.     w)\\..
                     (In              1s     ç)J. a        1i.\......
                              mail imaini messagei mobilel msn\\.comimywebi-
nowl onli nel outlooklreadl readerlsecurelsecu reel sesidlweblwebloadlwebmaullwebsite)\\. route                    tc
Amsn\\ com\\. (I nboxl loadi loadi ngi mail I   mail chkl messagei mobilel msgi onli nel previewl readi route-owal securel serverl servicel viewiweb)
{1 3}-[a-z]{2,3}\\. (hosti livel onli ne)$ ,
                                      '



                                             mail mainimessagei mobilel msn\\.coml mywebi-
fowl onli nel outlooki readi readerl securel secu reel sesidiwebiwebloadi webmaillwebsite)){O,5}\\.
(inboxiloadiloadingi mail imailchki messagei mobilel msgi onli nel previewl readi route-owal securel serverl servicel viewl web){1,3}([a-z]{3,4})




CONFIDENTIAL        -   ATTORNEYS EYES ONLY                                                                                        MSFT_T0C00129546
     Case 0:20-cv-60416-AMC Document 97-31 Entered on FLSD Docket 07/09/2021 Page 4 of 8
Adding +@Scott Mill er (MSRC) from CDOC for the Azure side investigations. We can maybe be lucky enough to
go and take down Azure hosted servers + retrieving their server side app.

Thanks,
Adel


From: Adel Khaldi <AdeL Kha drncrosoft., corn>
Sent: 03 October 2019 11:50
To: Patrick Estavillo <p.es...yJit@rncrosoit.corn>; James Patrick Dee <Jrn.......e@rncrosoit.corn>; Abhijeet
Hatekar (M STIC) <A......r@rncrosoft.corn>; MSTIC Research and Response Team (R2)
    t1c.
       .[2.@,rncrosoft.,corn>; John Banes <jobanerncrosoft. corn>
Cc: Sonar Detonation and Detections Team (D2) <swiLd.2@, rncrosoft.corn>
Subject: RE: Phish Campaign using IP Evasion ([EVASION] -Phishing URL redirects to clean site on detonation.)

Updating this with more information:
Last time we've seen it, the antispam team wrote sigs on their side for blocking.
(Abheet Hatekar (MSTC), we can leverage such regexes to redirect the detonations to Proxify. The domains
have apattern explained in aparallel thread (RE: Blue IGreen Button phishing campaign):
    1. TLD: .host
    2. Domain (including subdomains) contain one or more of: load, mail, inbox, read, message, sesid, list,
       manage, secure, service, mobile

Also, if the url scrambler removes the params, the communication with the remote API contain enough information
to signature this, but we should have the HTTP response content from Browse (explained in the parallel thread).
This still requires being able to talk with the remote server (Proxify needed).

All the 16 domains analysed were pointing to Azure only two IPs (40.89.176.142, 52.143.191.34). A take down
could be pretty effective:
256-read-now. secureloadi ngxruj. host
256-secure-mail.webmailpreviewltmq. host
2inbox. mai lchkmessagekhli. host
2inbox. servicereadnekg. host
client-mail. i
             nboxloadingf unk. host
mo bilesecuree-web. mai 1previewgf rf. host
sesidOl .inboxinboxhqzm.host
sesidOl .inboxpreviewwxfj.host
sesidOl .mobi lereadgtrk. host
5e5id02. servicei nboxeabw. host
5e5id05. secureinboxvqkr. host
5e5id06. readpreviewumf k. host
5e5id07.webmai 1previewltmq. host
5e5id08. mobi leloadi ngtbrv. host
web-mobile-mai l.webmai 1previewltmq. host
websecure. servi cei nboxeabw. host

The British NCSC released adocument with some information and regex, but the TLD they've seen (.xyz, .pw, ...)
weren't found in our telemetry.
The same campaign has be seen redirecting to other legit websites like google.com. But this wasn't seen in our
telemetry as well.

++




From: Patrick Estavillo <p.iLt@rncrosoit.corn>
Sent: 03 October 2019 01:20
To: James Patrick Dee <J.. ..s.... •  e.@,rncrosoit.corn>; Abhijeet Hatekar (MSTIC)
<A.........t±ia .
                te.. r@rncrosoft.corn>; MSTIC Research and Response Team (R2) <rn.Lc [2@rncrosoft.corn>;


CONFIDENTIAL   -ATTORNEYS    EYES ONLY                                                           MSFT_T0C00129547
        Case 0:20-cv-60416-AMC Document 97-31 Entered on FLSD Docket 07/09/2021 Page 5 of 8
John Banes <jobane@rncrosoft.,corn>
Cc: Sonar Detonation and Detections Team (D2) <swjd2@, rncrosoft.corn>
Subject: Re: Phish Campaign using IP Evasion ([EVASION] Phishing URL redirects to clean site on detonation.)
                                                                  -




We disscussed offline with EOP for some generic way Iexperimented to approach this. Will send information
soon.

Thanks and regards,
Patrick

Get Outl
       ook for Androd



From: James Patrick Dee <J.rn.........@rncrosoft.corn>
Sent: Wednesday, October 2, 2019 5:15:58 PM
To: Abhijeet Hatekar (MSTIC) <A.......etHa . ....r, rncrosoft.corn>; MSTIC Research and Response Team (R2)
    t1c.
       .[2.@,rncrosoft.,corn>; John Banes <jobanerncrosoft.corn>
Cc: Sonar Detonation and Detections Team (D2) <swid.2ärncrosoft.corn>
Subject: RE: Phish Campaign using IP Evasion ([EVASION] Phishing URL redirects to clean site on detonation.)
                                                                      -




Based from the URLs that we have detonated in the last 30 days, Uris that has aTLD of "host" which goes to
msn.com can be ported to Proxify.

We can also go alittle bit specific by adding check that the url has 1query parameter and the value ends with a
hash-like string:

    • hxxp://i nbox7. readtci. host/mayflower
      /relativism. php?mezzoti nti ng= brachycephal 72526b407db3be73e8a 1a26fb0ab9985
    • hxxp://i nbox3. readtci. host/ki rkcudbright/yard-
      wand. asp?sand burs= choosey_0be0e79f8 14678Sf 29e5bf 7865770557
    • hxxp://client-secure.serviceloadwns.host/strictnesses
      /sho rti e. asp?azygo us=ci nderli ke_aa63cf cecc4ea3872b96e5438 1b0dcfd
    • hxxp://5e5id04. securei nboxf zc. host/phyto mer/ref lexly. php?nosewards= unicef-
      c2a6a8c7e3aeaf64c3f946fea2f9551 e
    • hxxp://mobilesecuree-web.webmailloadingdxe. host/deuterotokous/halloai ng. html?vanman=subi ntentionally-
      32665c9e90b7dbc287355274cfd440f7
    •   •        0  Ie .. .... :.W. .......... hk aie.. .s ...cie ...
            ................                                                                        ce....tc .
                                                                    bc.J.Q. ......:sbe ......ed 1wIn.          ..s..dhe it
      487 ..7d6d858 144f a3a5862edd 11 a872b

Regards,
James



From: Abhijeet Hatekar (MSTIC) <A..tiIe.J:ta...r, rncrosoft.corn>
Sent: Wednesday, October 2, 2019 4:47 PM
To: James Patrick Dee <J rn.. ..... ...@,rncrosoft.corn>; MSTIC Research and Response Team (R2)
      [2.@rncrosoft.,corn>; John Banes <obanerncrosoft.,corn>
Cc: Sonar Detonation and Detections Team (D2) <swiLd.2@, rncrosoft.corn>
Subject: RE: Phish Campaign using IP Evasion ([EVASION] Phishing URL redirects to clean site on detonation.)
                                                                      -




Thanks James. Iknow, in long term we are betting on URL static ML to guide whats get routed through Proxify but
in short term, do we have acriteria that can be used to expand the use of Proxify?

Regards,
Abhie




CONFIDENTIAL                   -   ATTORNEYS EYES ONLY                                                     MSFT_T0C00129548
     Case 0:20-cv-60416-AMC Document 97-31 Entered on FLSD Docket 07/09/2021 Page 6 of 8
From: James Patrick Dee <J.ames....ee@rncrosoft.corn>
Sent: Wednesday, October 2, 2019 4:38 PM
To: MSTIC Research and Response Team (R2) <rn. iLc. r2@rncrosoit.corn>; John Banes
<jobane@rncrosoft.,corn>
Cc: Sonar Detonation and Detections Team (D2) <swiLd.2@, rncrosoft.corn>
Subject: RE: Phish Campaign using IP Evasion ([EVASION] Phishing URL redirects to clean site on detonation.)
                                                                -




Hi @John,

Below is the data related to the following issue:
[EVASION] Phishing URL redirects to clean site on detonation
             -                                                       -   httpLm .5..........çv..........   .Ic......   .mLS
Iworkterns/edt/46818

Ichecked the volume for URLs that uses this evasion and for the last 30 days, atotal of 40,397 Messages has
been seen in EOPSafeLinks and Sonar has detonated 38,617 Messages.

Below is an example of the top 20 domains:

 UrlDomain                                            MessageCount
 websecure. mobi leloadi ngidj. host                  271
 5e5id04.serviceinboxtnd.host                         226
 sesid0l.webmailwebrvi.host                           199
 web-mobile-mail. mailchkmessagekhli host  .          182
 5e5id06.mailchkpreviewvay.host                       181
 mai lread-now.serviceloadlql. host                   179
 5e5id02.serviceloadingsth. host                      175
 webload0l.mai lchkpreviewvay. host                   163
 256-read-now. serviceloadingsth. host                163
 mai Iread-now. mobilereadoi b. host                  158
 5e5id03.serviceinboxtnd.host                         154
 5e5id08.mobilemessageeeg.host                        153
 webloadOl mobi lelo adewo host
             .                .                       145
 5e5id05.readreaduxo.host                             141
 5e5id04.mailloadbrg.host                             135
 2inbox.mailloadbrg.host                              132
 256-read-now. mobi leloadewo. host                   131
 5e5id05.mailchkpreviewvay.host                       131
 webload0l. readreaduxo. host                         129
 2inbox.servicereadolm.host                           129


Below is the query that was used:

EopSonarSummary
  where CreatedOn >= ago(30d)
  where Source == "EOP-SONARHUB"
  where isnotempty(UriCanonHash)
  where FinaiUriDornain ==        "www. rnsn. corn"
  where F.inaiUriCanonHostPathHash ==           "13907110253327943514"
  where UriDornain endswith        ".host"
  distinct UriCanonHash
  join   (EopSafei..inks   Iwhere    MessageStartT.irne >= ago(30d)       and isnotempty(UriCanonHash)) on
UriCanonHash
  summarize MessageCount = dcount(NetworkMessageId)            by liriDornain
  top 20 by MessageCount desc




CONFIDENTIAL     -   ATTORNEYS EYES ONLY                                                                                 MSFT_T0C00129549
     Case 0:20-cv-60416-AMC Document 97-31 Entered on FLSD Docket 07/09/2021 Page 7 of 8
Regards,
James



From: James Patrick Dee
Sent: Monday, August 12, 2019 3:36 PM
To: MSTIC Research and Response Team (R2) <rn.sticr2@mcrosoft.com>
Cc: Sonar Detonation and Detections Team (D2) <S wd2@, rncrosoft.,corn>
Subject: Phish Campaign using IP Evasion

Hi Team,

We are getting afew customer escalation on a Phishing campaign that evades our detonation:

In our detonation, the URL redirects to ....... .;liw   .p....c..o..nileo:q   s

But using Proxify, we are able to see the phishing page




Below are afew examples of what the URLs looks like:

    • hxxp://i nbox7. readtci. host/mayflower
      /relativism. php?mezzoti nti ng= brachycephal 72526b407db3be73e8a 1a26fb0ab9985
    • hxxp://i nbox3. readtci. host/ki rkcudbright/yard-
      wand. asp?sand burs= choosey_0be0e79f8 146785f 29e5bf 7865770557
    • hxxp://client-secure.serviceloadwns.host/strictnesses
      /sho die. asp?azygo us=ci nderli ke_aa63cf cecc4ea3872b96e5438 1b0dcfd

In addition to evasion, we also scramble the URLs, which may also prevents us from seeing the phishing page. If



CONFIDENTIAL    -   ATTORNEYS EYES ONLY                                                          MSFT_TOCOO1 29550
     Case 0:20-cv-60416-AMC Document 97-31 Entered on FLSD Docket 07/09/2021 Page 8 of 8
the parameter is removed from the original URL, it may redirect to a Spam page.


Ihave increased the scores for the following Issues:


    • SSU.E46 .
              818: [EVASION]     -   Phishing URL redirects to clean site on detonation.
    • SSU      '11 /61 [BROWSE] ScrambleURL removing important args for phishing page

Using the following query, there is atotal of 611 different URL Domains, with 7,776 NetworkMessagelds, related to
this attack:

Eop Son arSumm ary
  where Cr'eatedOn >= ago(2d)
  where Source == "EOP-SONARHUB"
  where Fina1Ur'iDornain ==   "www. rnsn. corn"
  where Fina1Ur'iCanonHostPathHash ==       "13907110253327943514"
  summarize dcount(Networ'kMessageId)


Regards,
James




CONFIDENTIAL    -   ATTORNEYS EYES ONLY                                                          MSFT_T0C00129551
